— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered May 29, 1986, convicting him of murder in the second degree (two counts), attempted murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant alleges error in the court’s refusal to charge that if the jury found the prosecution’s eyewitness to be an accomplice, his testimony required corroboration. Pursuant to CPL 60.22 (2), a person is an accomplice if there is evidence that he could "reasonably be considered to have participated in * * * the offense charged”. There is no such evidence at bar (see, People v Le Grand, 61 AD2d 815, cert denied 439 US 835). Accordingly, the court’s refusal to so charge was not error.
The defendant also asserts as error various comments made during the prosecutor’s summation. Only one such comment was preserved for appeal. It was made in response to the defendant’s counsel’s remarks concerning the character of the prosecution’s principal witness and, therefore, was not improper (see, People v Marks, 6 NY2d 67, cert denied 362 US 912). Brown, J. P., Weinstein, Kooper and Sullivan, JJ., concur.